Citation Nr: 1527603	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's right knee osteoarthritis and total knee arthroplasty residuals.   

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine strain with lumbosacral spine degenerative changes.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1972 to April 1973 and from May 2002 to May 2003.  He had additional duty with the South Carolina Army Reserve/National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss and denied increased disability evaluations for both the Veteran's right knee osteoarthritis and total knee arthroplasty residuals and his lumbar spine strain with lumbosacral spine degenerative changes.  In February 2014, the RO denied a TDIU.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted as the claimed disorder was manifested as the result of his significant in-service noise exposure.  He contends further that his right total knee arthroplasty residuals and lumbosacral spine disorder are productive of significant impairment of his occupational and daily activities.  

Initially, the Board observes that VA clinical documentation dated between May 2003 and February 2014 was received into the record in February 2014.  The AOJ has not considered the additional relevant evidence.  The Veteran has not waived AOJ consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Bilateral Hearing Loss

The report of an April 1988 South Carolina Army Reserve National Guard periodic examination conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
50
55
50
LEFT
0
0
25
60
40

The report of a January 2001 South Carolina Army Reserve National Guard periodic examination conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-
80
80
65
LEFT
-5
0
50
55
45

The Veteran was diagnosed with "[reduced] hearing."  

The report of a June 2009 VA audiological evaluation states that the Veteran had both occupational and recreational noise exposure.  The Veteran's in-service noise exposure was not noted.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
65
65
LEFT
15
15
70
65
65

Speech audiometry revealed bilateral speech recognition ability of 92 percent.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that "hearing loss is not caused by or a result of active duty military service ... as hearing was normal bilaterally when he entered the National Guard" and "[h]e has significant occupational noise [history] that could have contributed to his current hearing loss."  The examiner did not discuss the April 1988 and January 2001 in-service audiometric findings reflecting reduced bilateral hearing acuity or the Veteran's reported in-service noise exposure.  Nor did the examiner discuss whether the preexisting hearing loss was aggravated during the subsequent period of active duty.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, it is unclear if the service treatment records are complete.  Specifically, there is no clear entrance or exit examination for the Veteran's period of active service.  The first page of pre- and post- deployment health assessments were included but no subsequent pages were provided.  On remand, another search for the complete treatment records should be undertaken.

Clinical documentation dated after February 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Right Total Knee Arthroplasty Residuals and Lumbosacral Spine Disorder 

The Veteran was last afforded VA examinations which addressed his right knee and lumbosacral spine in June 2009, some six years ago.  VA clinical documentation dated after 2010 reflects that the Veteran's disabilities have progressed in severity.  A December 2013 VA X-ray study of the lumbosacral spine advanced an impression of "degenerative disc disease and facet arthrosis of the lumbar spine with mild progression of disease at L3-L4 and L5-S1 compared to radiograph 6/12/2009."  Given these facts, the Veteran should be afforded additional VA examinations which address the current nature and severity of his right knee and lumbosacral spine disabilities.  

TDIU

The Veteran's entitlement to a TDIU is inextricably intertwined with the issues of service connection for bilateral hearing loss and increased evaluations for his right knee and lumbosacral spine disabilities given that such a determination requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources to attempt to obtain the complete service treatment records for the Veteran's period of active service from May 2002 until May 2003, to include any entrance or exit examinations and pre- and post- deployment assessments.  

All negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his bilateral hearing loss and treatment of his service-connected right total knee arthroplasty residuals and lumbosacral spine disorder after February 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  
If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2014.  

4.  After any records requested above have been obtained, schedule the Veteran for a VA audiological examination to address the current nature and etiology of his bilateral hearing loss disorder and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should advance an opinion as to the following:

a) whether it as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral hearing loss had its onset during active service/active duty; is etiologically related to the Veteran's reported in-service noise exposure; or otherwise originated during active service. 

The examiner should specifically address the reports of the April 1988 and the January 2001 South Carolina Army Reserve National Guard periodic examinations reflecting reduced bilateral auditory acuity.  

b) whether there is clear and unmistakable evidence (undebatable) that the pre-existing hearing loss was not aggravated during his period of service from May 2002 until May 2003. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA knee examination in order to assist in determining the current nature and severity of his right knee osteoarthritis and total knee arthroplasty residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to express an opinion as to the impact of the Veteran's right knee disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA spinal examination in order to assist in determining the current nature and severity of his lumbar spine strain with lumbosacral spine degenerative changes.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to express an opinion as to the impact of the Veteran's lumbosacral spine disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

